Exhibit 10.5

THIS OPTION AGREEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE SOLD OR
TRANSFERRED UNLESS SUCH SALE OR TRANSFER IS IN ACCORDANCE WITH THE REGISTRATION
REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS OR SOME OTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND APPLICABLE LAWS IS AVAILABLE WITH
RESPECT THERETO. THIS OPTION AGREEMENT IS ALSO SUBJECT TO THE TRANSFER
RESTRICTIONS SET FORTH HEREIN.

NON-STATUTORY STOCK OPTION AGREEMENT

THIS OPTION GRANT AGREEMENT (the “Agreement”), dated as of                     
(the “Grant Date”), is entered into between API NANOTRONICS CORP., a Delaware
corporation (the “Company”), and                                  (the
“Option-holder”).

WHEREAS, the Option-holder is a director of the Company;

WHEREAS, the Company desires to afford the Option-holder an opportunity to
purchase shares of common stock (“Common Stock”) in the Company as provided in
this Agreement, effective as of the Grant Date;

WHEREAS, the Board of Directors of the Company has determined that $            
represents the fair market value of the Option Shares on the Grant Date; and

WHEREAS, the Compensation Committee and the Board of Directors of the Company
has approved the issuance of this option to Option-holder pursuant to the API
Nanotronics Corp. 2006 Equity Incentive Plan (the “Plan”).

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth in this Agreement and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto have agreed, and do
hereby agree, as follows:

 

1. Issuance.

This option is issued by the Company as of the Grant Date pursuant to the Plan.

Capitalized terms used herein and not defined herein shall have the meaning set
forth in the Plan.

 

2. Grant of Option, Option Price and Term.



--------------------------------------------------------------------------------

a) Grant. Subject to the terms and conditions of this Agreement, the Company
hereby grants to the Option-holder, as compensation for his services as a
director of the Company, the right and option (“Option”) to purchase
                                 (            ) shares of Common Stock of the
Company (“Option Shares”). This Option is intended to be neither an “incentive
stock option” as defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), nor an option granted pursuant to an “employee stock
purchase plan” as defined in Section 423 of the Code.

b) Option Price. For each of the Option Shares purchased, upon purchase thereof
the Option-holder shall pay to the Company                                 
($        ) (the “Option Price”) which the parties agree represents the fair
market value of the Option Shares on the Grant Date. Accordingly, the aggregate
Option Price to purchase all of the Option Shares subject to the Option granted
hereunder is $                (the “Aggregate Option Price”).

c) No Fractional Shares. The Company shall not be required to issue any
fractional Option Shares hereunder. The fair market value of any fractional
Option Shares to be issued to the Option-holder upon exercise of an Option
issued under this Agreement shall be paid by the Company to the Option-holder in
cash.

d) Option Term. The term of the Option granted hereunder shall be a period from
the date hereof until                                  (the “Option Period”).
The termination of the Option Period shall result in the termination and
cancellation of such Option. In no event shall the Option be exercisable at any
time after the expiration of the Option Period.

 

3. Vesting.

The Options granted herein shall vest in accordance with the Schedule attached
hereto.

 

4. Exercise of Option.

a) Exercise for Cash. The vested portion of this Option may be exercised, in
whole at any time or in part from time to time, commencing                 , and
prior to 5:00 P.M., Toronto Time, on                     , by the Option-holder
by the surrender of this Option (with the subscription form provided by the
Company duly executed) to the Company at its principal office, together with
proper payment of the Option Price times the number of shares of Common Stock to
be received. Payment for Option Shares shall be made by certified or official
bank check payable to the order of the Company or if applicable, without cash
pursuant to a cashless net exercise. If this Option is exercised in part, this
Option must be exercised for a number of whole shares of the Common Stock, and
the Option-holder is entitled to receive a new Option covering the Option Shares
which have not been exercised. Upon such surrender of this Option the Company
will (a) issue a certificate or certificates in the name of the Option-holder
for the largest number of whole shares of the Common Stock to which the
Option-holder shall be entitled (or mark the Option to denote the exercise) and,
if this Option is exercised in whole, in lieu of any fractional share of the
Common Stock to which the Option-holder shall be entitled, pay to the
Option-holder cash in an amount equal to the fair value of such fractional share

 

2



--------------------------------------------------------------------------------

(determined in such reasonable manner as the Board of Directors of the Company
shall determine), and (b) deliver the other securities and properties receivable
upon the exercise of this Option, or the proportionate part thereof if this
Option is exercised in part, pursuant to the provisions of this Option.

b) Cashless Net Exercise. At the Company’s option, in lieu of exercising this
Option in the manner set forth in paragraph 4(a) above, this Option may be
exercised, in whole or in part, by surrender of the Option without payment of
any other consideration, commission or remuneration, by execution of the
cashless exercise subscription form (in the form provided by the Company duly
executed). The number of shares to be issued in exchange for the Option will be
computed by subtracting the Option Exercise Price from, in the Company’s sole
discretion, and in compliance with all applicable laws, rules, regulations, and
Company policies, and subject to Section 409A of the Code, either (i) the last
sale price of the Common Stock on the date of receipt of the cashless exercise
subscription form, or if the Share are not publicly traded, (ii) the most recent
negotiated value used in connection with any sale of the Company’s securities or
in connection with any business combination involving the Company (the “FMV
Price”), and multiplying that amount by the number of shares represented by the
Option, and dividing by the FMV Price as of the same date. If this Option is
exercised in whole, in lieu of any fractional share of the Common Stock to which
the Option-holder shall be entitled, the Company shall pay to the Option-holder
cash in an amount equal to the fair value of such fractional share (determined
in such reasonable manner as the Board of Directors of the Company shall
determine). If this Option is exercised in part, this Option must be exercised
for a number of whole shares of the Common Stock, and the Option-holder is
entitled to receive a new Option covering the Option Shares which have not been
exercised.

c) Same Day Sale. Where permitted by law and Company policies provided that a
public market for the Company’s stock exists: (i) through a “same day sale”
commitment from Option-holder and a broker-dealer that is a member of the
National Association of Securities Dealers (a “FINRA Dealer”) whereby
Option-holder irrevocably elects to exercise the Option and to sell a portion of
the Shares so purchased to pay for the exercise price and whereby the FINRA
Dealer irrevocably commits upon receipt of such Shares to forward the exercise
price directly to the Company; or (ii) through a “margin” commitment from
Option-holder and a FINRA Dealer whereby Option-holder irrevocably elects to
exercise the Option and to pledge the Shares so purchased to the FINRA Dealer in
a margin account as security for a loan from the FINRA Dealer in the amount of
the exercise price, and whereby the FINRA Dealer irrevocably commits upon
receipt of such Shares to forward the exercise price directly to the Company.
Option-holder shall be solely responsible for any income or other tax
consequences from any payment for Shares with Option-holder’s Common Stock of
the Company.

 

5. Termination of Service.

a) Upon the termination of the Option-holder’s service as a Director for any
reason other than death or Disability, Termination for Misconduct, or by order
of any Regulatory Authority, the Option-holder’s Options shall be exercisable
only as to those Options

 

3



--------------------------------------------------------------------------------

which were vested at the date of termination and only for a period of 90 days
following termination unless otherwise determined by the Committee in its sole
discretion.

b) In the event of termination for death or Disability, the Option-holder’s
Option shall be exercisable only as to those Options which were vested at the
date of termination as a Director and only for a period of twelve months
following termination unless otherwise determined by the Committee in its sole
discretion.

c) In the event of Termination for Misconduct or by order of a Regulatory
Authority, all rights under the Option-holder’s Options shall expire upon
termination of employment.

d) The vesting of all or a part of the Options granted hereunder may be
accelerated, in the sole discretion of the Board, in the event there is a Change
in Control of the Company.

 

6. Reservation of Option Shares.

The Company agrees that, prior to the expiration of this Option, the Company
will at all times have authorized and in reserve, and will keep available,
solely for issuance or delivery upon the exercise of this Option, the shares of
the Common Stock and other securities and properties as from time to time shall
be receivable upon the exercise of this Option, free and clear of all
restrictions on sale or transfer (except for applicable state or federal
securities laws restrictions) and free and clear of all pre-emptive rights.

 

7. Mergers, Recapitalization, Stock Splits, Etc.

The provisions of Sections 14 and 17 of the Plan, as amended effective the
Effective Date, shall govern all Options in the event of any reorganization,
merger, consolidation, recapitalization, reclassification, change in par value,
stock split-up, combination of shares or dividend payable in capital stock, or
other such transaction described under Sections 14 and 17 of the Plan, and the
Company reserves all discretion provided therein.

 

8. Fully Paid Stock, Taxes.

The Company agrees that the shares of the Common Stock represented by each and
every certificate for Option Shares delivered on the exercise of this Option
shall, at the time of such delivery, be validly issued and outstanding, fully
paid and nonassessable, and not subject to pre-emptive rights, and the Company
will take all such actions as may be necessary to assure that the par value or
stated value, if any, per share of the Common Stock is at all times equal to or
less than the then Option Price. The Company further covenants and agrees that
it will pay, when due and payable, any and all Federal and state stamp, original
issue or similar taxes which may be payable in respect of the issue of any
Option Share or certificate therefor.

 

9. Loss, etc., of Option.

 

4



--------------------------------------------------------------------------------

Upon receipt of evidence satisfactory to the Company of the loss, theft,
destruction or mutilation of this Option, and of indemnity reasonably
satisfactory to the Company, if lost, stolen or destroyed, and upon surrender
and cancellation of this Option, if mutilated, the Company shall execute and
deliver to the Option-holder a new Option of like date, tenor and denomination.

 

10. Option-holder Not Shareholder.

Except as otherwise provided herein, this Option does not confer upon the
Option-holder any right to vote or to consent to or receive notice as a
shareholder of the Company, as such, in respect of any matters whatsoever, or
any other rights or liabilities as a shareholder, prior to the exercise hereof.

 

11. Communication.

Any notice or other communication shall be effective and shall be deemed to have
been given if, the same is in writing, (i) and is personally delivered,
(ii) five days after such written material is mailed by first-class mail,
postage prepaid, return receipt requested, or (iii) one day after such written
material is sent by a nationally recognized overnight courier, addressed to:

 

  a) the Company at 2300 Yonge Street, PO Box 2408, Suite 1710, Toronto, ON,
Canada M4P 1E4 Attn: Chairman or such other address as the Company has
designated in writing to the Option-holder; or

 

  b) the Option-holder at                                          
                   , or such other address as the Option-holder has designated
in writing to the Company;

or such other address as a party hereto shall give the other party hereto notice
as provided above.

 

12. No Disclosure Rights.

None of the Company or any of its affiliates shall have a duty or obligation to
affirmatively disclose to the Option-holder or a representative of Option-holder
in the capacity as Option-holder or representative, and the Option-holder or a
representative shall have no right to be advised of, any material information
regarding the Company or any of its affiliates at any time prior to, upon or in
connection with the exercise of an Option in accordance with the terms of this
Agreement.

 

13. Withholding.

The Option-holder acknowledges that, upon any exercise of this Option, the
Company shall have the right to require the Option-holder to pay to the Company
an amount equal to the amount the Company is required to withhold as a result of
such exercise for federal and state income tax purposes.

 

5



--------------------------------------------------------------------------------

14. Applicable Law.

This Option shall be governed by and construed in accordance with the laws of
the State of Delaware without giving effect to the principles of conflicts of
law thereof.

 

15. Securities Law Compliance.

The exercise of all or any parts of this Option shall only be effective at such
time as counsel to the Company shall have determined that the issuance and
delivery of Common Stock pursuant to such exercise will not violate any state or
federal securities or other laws. The Option-holder may be required by the
Company, as a condition of the effectiveness of any exercise of this Option, to
agree in writing that all Common Stock to be acquired pursuant to such exercise
shall be held, until such time that such Common Stock is registered or exempt
from registration and freely tradable under applicable state and federal
securities laws, for Option-holder’s own account without a view to any further
distribution thereof, that the certificates for such Option Shares shall bear an
appropriate legend to that effect and that such Option Shares will be not
transferred or disposed of except in compliance with applicable state and
federal securities laws.

 

16. Nontransferability.

Except as otherwise agreed to by the Company, during the lifetime of
Option-holder, this Option shall be exercisable only by Option-holder or by the
Option-holder’s guardian or other legal representative, and shall not be
assignable or transferable by Option-holder, in whole or in part, other than by
will or by the laws of descent and distribution. Notwithstanding any other
Section of this Agreement, any such attempted sale, assignment, conveyance,
gift, pledge, hypothecation or transfer shall be null and void and shall nullify
such Option immediately.

 

17. Scope of Agreement.

This Agreement shall bind and inure to the benefit of the Company and its
successors and assigns and Option-holder and any successor or successors of
Option-holder permitted by Section 16 above.

 

18. Market-Stand-Off Agreement.

The Option-holder agrees (and the Option-holder shall cause any holder of the
Option Shares who receives his or her Option Shares pursuant to a private
transfer from the Option-holder to agree) that the Option-holder shall not sell
or otherwise transfer or dispose of any Option Shares held by such Option-holder
(other than any Option Shares concurrently being registered) for 180 days or
such other period specified by the underwriters of the Option Shares, or other
class of securities of the Company being registered, not to exceed twelve months
following the effective date of a registration statement of the Company filed
under the Securities Act, excluding Form S-8 and Form S-4 and other
non-applicable forms. The Option-holder shall

 

6



--------------------------------------------------------------------------------

enter into such written agreement(s) as shall be requested by the Company which
are consistent with the foregoing or which are necessary to given effect
thereto.

 

19. Changes in Company’s Capital or Organizational Structure.

The existence of the Option shall not affect in any way the right or authority
of the Company or its directors or stockholders to make or authorize any or all
adjustments, recapitalizations, reclassifications, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any class of interests in the Company or
affecting the Option Shares or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other act or proceeding, whether of a similar
character or otherwise.

 

20. 2006 Equity Incentive Plan.

The Option evidenced by this Agreement is granted pursuant to the Plan, as
amended as of the Grant Date, a copy of which Plan has been made available to
Option-holder and is hereby incorporated into this Agreement. This Agreement
shall be subject to and in all respects limited and conditioned as provided in
the Plan. The Plan governs this Option and, in the event of any questions as to
the construction of this Agreement or in the event of a conflict between the
Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

21. Entire Agreement.

This Agreement constitutes the entire obligation of the parties hereto with
respect to the subject matter of this Agreement and shall supersede any prior
expressions of intent or understanding with respect to such subject matter;
provided, however, that this Agreement is issued pursuant to the Plan, and in
the case of a conflict between this Agreement and such Plan, the terms of such
Plan shall govern.

 

22. Amendment.

Any amendment to this Agreement shall be in writing and signed on behalf of the
Company, and if required pursuant to this Agreement, by Option-holder.

 

23. Waiver; Cumulative Rights.

The failure or delay of either party hereto to require performance by the other
party of any provision hereof shall not affect its right to require performance
of such provision unless and until such performance has been waived in writing.
Each and every right hereunder is cumulative and may be exercised in part or in
whole from time to time.

 

24. Counterparts.

 

7



--------------------------------------------------------------------------------

This Agreement may be signed in two (2) counterparts, each of which shall be an
original, but both of which shall constitute but one and the same instrument.

 

24. Headings, Gender and Number.

The headings contained in this Agreement are for reference purposes only and
shall not affect the meaning or interpretation of this Agreement. Common nouns
and pronouns shall be deemed to refer to the masculine, feminine, neuter,
singular and plural, as the context so requires.

 

25. Severability.

If any one or more of the provisions of this Agreement shall be held by a court
or arbitration tribunal of competent jurisdiction or other authority to be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby; such court, arbitration tribunal or other
authority is hereby authorized and directed to modify or amend the invalid,
illegal or unenforceable provision to the minimum extent necessary to render it
valid and enforceable and to achieve as fully as lawful the intention of the
parties in agreeing to such provision, and such provision, as so modified or
amended, shall be valid and binding upon the parties.

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Option-holder has hereunto set his
hand, all as of the day and year first above written.

 

API NANOTRONICS CORP.

a Delaware corporation

By:

 

 

OPTION-HOLDER:

 

 

9